Citation Nr: 1760608	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-09 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for residuals of an appendectomy to include irritable bowel syndrome (IBS) and constipation, claimed as bowel problems.

2.  Entitlement to service connection for hemorrhoids to include as secondary to residuals of an appendectomy to include irritable bowel syndrome (IBS) and constipation.  
REPRESENTATION

Appellant represented by:	Joseph T. McBroom, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1971 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

VA is obligated to give a sympathetic reading to a claimant's filings and adjudicate all issues and potential claims reasonably raised by the evidence of record. Robinson v. Shinseki, 557 F.3d 1355, 1359-62 (Fed. Cir. 2009). The Board has determined that the evidence reasonably raises the issue of entitlement to service connection for hemorrhoids to include as secondary to residuals of an appendectomy to include irritable bowel syndrome (IBS) and constipation.  

The Veteran testified before the undersigned Veterans Law Judge in a travel board hearing in June 2017.  A copy of the hearing transcript has been associated with the record. 

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his residuals of an appendectomy to include IBS and constipation, claimed as bowel problems are etiologically related to his active duty service.  





CONCLUSION OF LAW

The criteria for service connection for residuals of an appendectomy to include IBS and constipation, claimed as bowel problems have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current bowel problems are related to an in-service appendectomy.  See Hearing Transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110, 1113 (2012); 38 C.F.R. § 3.303 (a) (2017). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2017).

The Board finds that service connection for residuals of an appendectomy to include IBS and constipation, claimed as bowel problems is warranted.  First, there is evidence of a current disability as the Veteran has been diagnosed with IBS with constipation that causes abdominal pain.  See September 2012 Private Medical Record. 

Second, there is evidence of an in-service event, disease, or injury.  The Veteran's service treatment records reveal that he underwent an appendectomy while in service in November 1971.  See STRs. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current IBS with constipation is related to his in-service appendectomy.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  

The Board acknowledges that there is evidence against the claim. The Veteran essentially asserts that he has experienced bowel problems during service and ever since service discharge.  Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's bowel problems.  

Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced bowel problems during service and that the problems have existed from service to the present.  See 38 C.F.R. § 3.159(a) (2) (2017); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current bowel disability is productive of abdominal pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed bowel disability is related to his in-service appendectomy has some tendency to make a nexus more likely than it would be without such an assertion as the Veteran reported experiencing abdominal pain after that procedure.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  
In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented appendectomy while in service (3) his documented in-service weight loss (173 pounds at entrance and 160 pounds at separation), (4) his competent and credible history of relevant symptoms during and ever since service discharge shown through his consistent reporting at VA and private medical examinations and at his hearing, 5) the competent and credible corroborative statements of friends and family members of the Veteran's continued bowel problems post-service, and 6) the statement from the Veteran's private physician linking his recurrent abdominal pain and symptoms to adhesional pain from the surgical site of his in-service appendectomy.  The evidence tends to show that the Veteran's current condition, to include abdominal pain, IBS, and constipation, is at least as likely as not related to the appendectomy that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for residuals of an appendectomy to include irritable bowel syndrome (IBS) and constipation has been established.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    
ORDER

Entitlement to service connection for residuals of an appendectomy to include irritable bowel syndrome (IBS) and constipation, claimed as bowel problems is granted. 



REMAND

The Veteran has been granted service connection for residuals of an appendectomy to include IBS and constipation in the body of this opinion.  He further claims that, due to his now service-connected IBS and constipation, he has developed hemorrhoids. See June 2017 Summary in Support of BVA Hearing and Hearing Transcript.  Given this contention, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his hemorrhoids.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Following completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran's hemorrhoids are secondary to his service-connected residuals of an appendectomy, to include IBS and constipation. The entire claims file, to include all electronic files, should be reviewed by the examiner.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected residuals of an appendectomy, to include IBS and constipation, caused or aggravated his hemorrhoid disorder. The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

 If aggravation of hemorrhoids by the Veteran's aforementioned service-connected disability s found, the examiner must attempt to establish a baseline level of severity of the diagnosed hemorrhoids prior to aggravation by the service-connected disability.

A rationale for all opinions expressed should be provided.

3. Finally, re-adjudicate the claim remaining on appeal. If any benefit sought is not granted in full, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC). The Veteran and his representative should be afforded the appropriate time period to respond. Thereafter, if indicated, the claims should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


